Exhibit 10.17

STOCK OPTION AGREEMENT

Stock Option #

For

Shares

 

Issued Pursuant to the
Amended and Restated 2003 Incentive Plan of

ACTIVISION, INC.

THIS STOCK OPTION AGREEMENT (THIS “AGREEMENT”) CERTIFIES that on (the “Issuance
Date”)                  (the “Holder”) was granted a non-qualified option (the
“Option”) to purchase at the option price of $               per share, all or
any part of                  fully paid and non-assessable shares (“Shares”) of
common stock, par value $.000001 per share, of ACTIVISION, INC., a Delaware
corporation (the “Company”), upon and subject to the following terms and
conditions:


1.                                             TERMS OF THE PLAN.  THE OPTION IS
GRANTED PURSUANT TO, AND IS SUBJECT TO THE TERMS AND CONDITIONS OF, THE
COMPANY’S AMENDED AND RESTATED 2003 INCENTIVE PLAN (THE “PLAN”), THE TERMS,
CONDITIONS AND DEFINITIONS OF WHICH ARE HEREBY INCORPORATED HEREIN AS THOUGH SET
FORTH AT LENGTH, AND THE RECEIPT OF A COPY OF WHICH THE HOLDER HEREBY
ACKNOWLEDGES BY HIS SIGNATURE BELOW.  CAPITALIZED TERMS USED HEREIN SHALL HAVE
THE MEANINGS SET FORTH IN THE PLAN, UNLESS OTHERWISE DEFINED HEREIN.  THE OPTION
GRANTED HEREBY IS NOT INTENDED TO BE AN “INCENTIVE STOCK OPTION” AS SUCH TERM IS
DEFINED IN SECTION 422 OF THE CODE.


2.                                       EXPIRATION.  THIS OPTION SHALL EXPIRE
ON                              , UNLESS EXTENDED OR EARLIER TERMINATED IN
ACCORDANCE HEREWITH.


3.                                       EXERCISE.  EXCEPT AS OTHERWISE
PERMITTED UNDER THE PLAN, THIS OPTION MAY BE EXERCISED OR SURRENDERED DURING THE
HOLDER’S LIFETIME ONLY BY THE HOLDER OR HIS/HER GUARDIAN OR LEGAL
REPRESENTATIVE.  EXCEPT AS OTHERWISE PERMITTED UNDER THE PLAN, THIS OPTION SHALL
NOT BE TRANSFERABLE BY THE HOLDER OTHERWISE THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION.


4.                                       THIS OPTION SHALL VEST AND BE
EXERCISABLE AS FOLLOWS:

Vesting Date

 

Shares Vested at Vesting Date

 

Cumulative Shares
Vested at Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This Option shall be exercised by the Holder (or by her executors,
administrators, guardian or legal representative) as to all or part of the
Shares, by the giving of written notice of exercise to the Company, specifying
the number of Shares to be purchased, accompanied by payment of the full
purchase price for the Shares being purchased.  Full payment of such purchase
price shall be made at the time of exercise and shall be made (i) in cash or by
certified check or bank check or wire transfer of immediately available funds,
(ii) with the consent of the Company, by tendering previously acquired Shares
(valued at their then Fair Market Value (as defined in the Plan), as determined
by the Company as

1


--------------------------------------------------------------------------------


of the date of tender) that have been owned for a period of at least six months
(or such other period to avoid accounting charges against the Company’s
earnings), or (iii) with the consent of the Company, a combination of (i) and
(ii).  Such notice of exercise, accompanied by such payment, shall be delivered
to the Company at its principal business office or such other office as the
Company may from time to time direct, and shall be in such form, containing such
further provisions as the Company may from time to time prescribe.  In no event
may this Option be exercised for a fraction of a Share.  The Company shall
effect the transfer of Shares purchased pursuant to an Option as soon as
practicable, and, within a reasonable time thereafter, such transfer shall be
evidenced on the books of the Company.  No person exercising this Option shall
have any of the rights of a holder of Shares subject to this Option until
certificates for such Shares shall have been issued following the exercise of
such Option.  No adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such issuance.


5.                                       TERMINATION OF SERVICE.  UPON
TERMINATION OF THE HOLDER’S SERVICE AS A DIRECTOR OR OTHER POSITION WITH THE
BOARD OF DIRECTORS FOR ANY REASON (EXCEPT DEATH OR DISABILITY WHICH ARE
DESCRIBED IN PARAGRAPHS 6 AND 7 BELOW), THE FOLLOWING TERMS SHALL APPLY TO THIS
OPTION:


(A)                                  IN THE EVENT OF TERMINATION OF THE HOLDER’S
SERVICE AS A DIRECTOR OR OTHER POSITION WITH THE BOARD OF DIRECTORS, THIS
OPTION, WHETHER OR NOT VESTED, SHALL EXPIRE IMMEDIATELY AND SHALL BE DEEMED
CANCELLED AND NO LONGER CONTINUE TO VEST OR BE EXERCISABLE AS OF THE DATE OF
SUCH TERMINATION.  THE TERM “CAUSE” SHALL BE DEFINED AS THE HOLDER’S (I)
WILLFUL, RECKLESS OR GROSS MISCONDUCT OR FRAUD, (II) GROSS NEGLIGENT PERFORMANCE
OF JOB RESPONSIBILITIES, AND (III) CONVICTION OF OR PLEADING NO CONTEST TO A
FELONY OR CRIME INVOLVING DISHONESTY OR MORAL TURPITUDE;


(B)                                 IN THE EVENT OF TERMINATION OF THE HOLDER’S
SERVICE AS A DIRECTOR OR OTHER POSITION WITH THE BOARD OF DIRECTORS BY THE
COMPANY WITHOUT CAUSE, THIS OPTION SHALL CEASE TO VEST IMMEDIATELY AS OF THE
DATE OF SUCH TERMINATION, THE UNVESTED PORTION OF THIS OPTION SHALL BE CANCELLED
AND ONLY THE VESTED PORTION OF THIS OPTION SHALL CONTINUE TO BE EXERCISABLE
UNTIL THE EARLIER OF (I) THE END OF THE 30TH DAY AFTER THE DATE OF SUCH
TERMINATION OF SERVICE, OR (II) THE EXPIRATION OF THIS OPTION PURSUANT TO THE
TERMS SET FORTH HEREIN; AND UPON THE EXPIRATION OF SUCH PERIOD, SUCH PORTION OF
THIS OPTION THEN REMAINING UNEXERCISED SHALL BE CANCELLED; AND


(C)                                  IN THE EVENT OF TERMINATION OF THE HOLDER’S
SERVICE AS A DIRECTOR OR OTHER POSITION WITH THE BOARD OF DIRECTORS FOR ANY
REASON NOT OTHERWISE DESCRIBED IN PARAGRAPHS 5(A) AND (B) (EXCEPT FOR DEATH OR
DISABILITY), THIS OPTION SHALL CEASE TO VEST IMMEDIATELY AS OF THE DATE OF SUCH
TERMINATION, THE UNVESTED PORTION OF THIS OPTION SHALL BE CANCELLED AND ONLY THE
VESTED PORTION OF THIS OPTION SHALL CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER
OF (I) THE END OF THE 30TH DAY AFTER THE DATE OF SUCH TERMINATION OF SERVICE, OR
(II) THE EXPIRATION OF THIS OPTION PURSUANT TO THE TERMS SET FORTH HEREIN; AND
UPON THE EXPIRATION OF SUCH PERIOD, SUCH PORTION OF THIS OPTION THEN REMAINING
UNEXERCISED SHALL BE CANCELLED.


6.                                       DEATH.  IN THE EVENT THE HOLDER DIES
DURING HIS TERM AS A DIRECTOR OR OTHER POSITION WITH THE BOARD OF DIRECTORS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, AS THE CASE MAY BE, THIS
OPTION, TO THE EXTENT NOT PREVIOUSLY EXPIRED OR EXERCISED, SHALL, TO THE EXTENT
EXERCISABLE ON THE DATE OF DEATH, BE EXERCISABLE BY THE ESTATE OF THE HOLDER OR
BY ANY PERSON WHO ACQUIRED THIS OPTION BY BEQUEST OR INHERITANCE, AT ANY TIME
WITHIN ONE YEAR AFTER THE DEATH OF THE HOLDER, PROVIDED, HOWEVER, THAT IF THE
TERM OF SUCH OPTION WOULD EXPIRE BY ITS TERMS WITHIN SIX MONTHS AFTER THE
OPTIONEE’S DEATH, THE TERM OF SUCH OPTION SHALL BE EXTENDED UNTIL SIX MONTHS
AFTER THE OPTIONEE’S DEATH.


7.                                       DISABILITY.  IN THE EVENT OF THE
SEPARATION FROM SERVICE AS A DIRECTOR OR OTHER POSITION WITH THE BOARD OF
DIRECTORS OF THE COMPANY OF THE HOLDER DUE TO TOTAL DISABILITY, THE HOLDER, OR
HER GUARDIAN OR

2


--------------------------------------------------------------------------------



LEGAL REPRESENTATIVE, SHALL HAVE THE UNQUALIFIED RIGHT TO EXERCISE ANY PORTION
OF THIS OPTION WHICH HAS NOT BEEN PREVIOUSLY EXERCISED OR EXPIRED AND WHICH THE
HOLDER WAS ELIGIBLE TO EXERCISE AS OF THE FIRST DATE OF TOTAL DISABILITY (AS
DETERMINED BY THE COMPANY), AT ANY TIME WITHIN ONE YEAR AFTER SUCH TERMINATION
OR SEPARATION, PROVIDED, HOWEVER, THAT IF THE TERM OF SUCH OPTION WOULD EXPIRE
BY ITS TERMS WITHIN SIX MONTHS AFTER SUCH TERMINATION OR SEPARATION, THE TERM OF
SUCH OPTION SHALL BE EXTENDED UNTIL SIX MONTHS AFTER SUCH TERMINATION OR
SEPARATION.  THE TERM “TOTAL DISABILITY” SHALL, FOR PURPOSES OF THIS SHARE
OPTION AGREEMENT, BE DEFINED IN THE SAME MANNER AS SUCH TERM IS DEFINED IN
SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


8.                                       ADJUSTMENTS.  IN THE EVENT THAT THE
COMPANY SHALL DETERMINE THAT ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN THE
FORM OF CASH, SHARES OF COMMON STOCK OF THE COMPANY, OTHER SECURITIES, OR OTHER
PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION,
MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE
OF SHARES OF COMMON STOCK OF THE COMPANY OR OTHER SECURITIES, THE ISSUANCE OF
WARRANTS OR OTHER RIGHTS TO PURCHASE SHARES OF COMMON STOCK OF THE COMPANY, OR
OTHER SECURITIES, OR OTHER SIMILAR CORPORATE TRANSACTION OR EVENT AFFECTS THE
SHARES, SUCH THAT AN ADJUSTMENT IS DETERMINED BY THE COMPANY TO BE APPROPRIATE
IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL
BENEFITS INTENDED TO BE MADE AVAILABLE TO THE HOLDER, THEN THE COMPANY SHALL, IN
SUCH MANNER AS THE COMPANY MAY DEEM EQUITABLE, ADJUST ANY OR ALL OF (I) THE
NUMBER AND TYPE OF SHARES OF COMMON STOCK OF THE COMPANY SUBJECT TO THIS OPTION,
AND (II) THE GRANT OR EXERCISE PRICE WITH RESPECT TO THIS OPTION, OR, IF DEEMED
APPROPRIATE, MAKE PROVISION FOR A CASH PAYMENT TO THE HOLDER.


9.                                       DELIVERY OF SHARE CERTIFICATES.  WITHIN
A REASONABLE TIME AFTER THE EXERCISE OF THIS OPTION, THE COMPANY SHALL CAUSE TO
BE DELIVERED TO THE PERSON ENTITLED THERETO A CERTIFICATE FOR THE SHARES
PURCHASED PURSUANT TO THE EXERCISE OF THIS OPTION.  IF THIS OPTION SHALL HAVE
BEEN EXERCISED WITH RESPECT TO LESS THAN ALL OF THE SHARES SUBJECT TO THIS
OPTION, THE COMPANY SHALL ALSO CAUSE TO BE DELIVERED TO THE PERSON ENTITLED
THERETO A NEW STOCK OPTION AGREEMENT IN REPLACEMENT OF THIS STOCK OPTION
AGREEMENT IF SURRENDERED AT THE TIME OF THE EXERCISE OF THIS OPTION, INDICATING
THE NUMBER OF SHARES WITH RESPECT TO WHICH THIS OPTION REMAINS AVAILABLE FOR
EXERCISE, OR THE COMPANY SHALL MAKE A NOTATION IN ITS BOOKS AND RECORDS TO
REFLECT THE PARTIAL EXERCISE OF THIS OPTION.


10.                                 WITHHOLDING.  IN THE EVENT THAT THE HOLDER
ELECTS TO EXERCISE THIS OPTION OR ANY PART THEREOF, AND IF THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE OF THE COMPANY SHALL BE REQUIRED TO WITHHOLD ANY AMOUNTS
BY REASONS OF ANY FEDERAL, STATE OR LOCAL TAX LAWS, RULES OR REGULATIONS IN
RESPECT OF (A) THE ISSUANCE OF SHARES TO THE HOLDER PURSUANT TO THIS OPTION, OR
(B) THE EXERCISE OR DISPOSITION (IN WHOLE OR IN PART) OF THE OPTION, THE COMPANY
OR SUCH SUBSIDIARY OR AFFILIATE SHALL BE ENTITLED TO DEDUCT AND WITHHOLD SUCH
AMOUNTS FROM ANY PAYMENTS TO BE MADE TO THE HOLDER.  IN ANY EVENT, THE HOLDER
SHALL MAKE AVAILABLE TO THE COMPANY OR SUCH SUBSIDIARY OR AFFILIATE, PROMPTLY
WHEN REQUESTED BY THE COMPANY OR SUCH SUBSIDIARY OR AFFILIATE, SUFFICIENT FUNDS
TO MEET THE REQUIREMENTS OF SUCH WITHHOLDING; AND THE COMPANY OR SUCH SUBSIDIARY
OR AFFILIATE SHALL BE ENTITLED TO TAKE AND AUTHORIZE SUCH STEPS AS IT MAY DEEM
ADVISABLE IN ORDER TO HAVE SUCH FUNDS AVAILABLE TO THE COMPANY OR SUCH
SUBSIDIARY OR AFFILIATE OUT OF ANY FUNDS OR PROPERTY DUE OR TO BECOME DUE TO THE
HOLDER.


11.                                 RESERVATION OF SHARES.  THE COMPANY HEREBY
AGREES THAT AT ALL TIMES THERE SHALL BE RESERVED FOR ISSUANCE AND/OR DELIVERY
UPON EXERCISE OF THIS OPTION SUCH NUMBER OF SHARES AS SHALL BE REQUIRED FOR
ISSUANCE OR DELIVERY UPON EXERCISE HEREOF.


12.                                 RIGHTS OF HOLDER.  NOTHING CONTAINED HEREIN
SHALL BE CONSTRUED TO CONFER UPON THE HOLDER ANY RIGHT TO CONTINUE SERVICE WITH
THE COMPANY AND/OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY OR DEROGATE FROM
ANY RIGHT OF THE COMPANY AND/OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY TO
RETIRE, REQUEST THE RESIGNATION OF, OR DISCHARGE THE HOLDER AT ANY TIME, WITH OR
WITHOUT CAUSE.  THE HOLDER SHALL NOT, BY VIRTUE HEREOF, BE ENTITLED TO ANY
RIGHTS OF A SHAREHOLDER IN THE COMPANY, EITHER AT LAW OR IN EQUITY,

3


--------------------------------------------------------------------------------



AND THE RIGHTS OF THE HOLDER ARE LIMITED TO THOSE EXPRESSED HEREIN AND ARE NOT
ENFORCEABLE AGAINST THE COMPANY EXCEPT TO THE EXTENT SET FORTH HEREIN.


13.                                 EXCLUSION FROM PENSION COMPUTATIONS.  BY
ACCEPTANCE OF THE GRANT OF THIS OPTION, THE HOLDER HEREBY AGREES THAT ANY INCOME
REALIZED UPON THE RECEIPT OR EXERCISE HEREOF, OR UPON THE DISPOSITION OF THE
SHARES RECEIVED UPON ITS EXERCISE, IS SPECIAL INCENTIVE COMPENSATIONS AND, TO
THE EXTENT PERMISSIBLE UNDER APPLICABLE LAW, SHALL NOT BE TAKEN INTO ACCOUNT AS
“WAGES”, “SALARY” OR “COMPENSATION” IN DETERMINING THE AMOUNT OF ANY PAYMENT
UNDER ANY PENSION, RETIREMENT, INCENTIVE, PROFIT SHARING, BONUS OR DEFERRED
COMPENSATION PLAN OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES.


14.                                 REGISTRATION; LEGEND.  THE COMPANY MAY
POSTPONE THE ISSUANCE AND DELIVERY OF SHARES UPON ANY EXERCISE OF THIS OPTION
UNTIL (A) THE ADMISSION OF SUCH SHARES TO LISTING ON ANY STOCK EXCHANGE OR
EXCHANGES ON WHICH SHARES OF THE COMPANY OF THE SAME CLASS ARE THEN LISTED AND
(B) THE COMPLETION OF SUCH REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES
UNDER ANY STATE OR FEDERAL LAW, RULE OR REGULATION AS THE COMPANY SHALL
DETERMINE TO BE NECESSARY OR ADVISABLE.  THE HOLDER SHALL MAKE SUCH
REPRESENTATIONS AND FURNISH SUCH INFORMATION AS MAY, IN THE OPINION OF COUNSEL
FOR THE COMPANY, BE APPROPRIATE TO PERMIT THE COMPANY, IN LIGHT OF THE THEN
EXISTENCE OR NON-EXISTENCE WITH RESPECT TO SUCH SHARES OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, TO ISSUE
THE SHARES IN COMPLIANCE WITH THE PROVISIONS OF THAT OR ANY COMPARABLE ACT.

The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares or any other security issued or issuable upon
exercise of this Option unless counsel for the Company is of the opinion as to
any such certificate that such legend is unnecessary:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.


15.                                 AMENDMENT.  THE COMPANY MAY, WITH THE
CONSENT OF THE HOLDER, AT ANY TIME OR FROM TIME TO TIME AMEND THE TERMS AND
CONDITIONS OF THIS OPTION, AND MAY AT ANY TIME OR FROM TIME TO TIME AMEND THE
TERMS OF THE PLAN.


16.                                 NOTICES.  ANY NOTICE WHICH EITHER PARTY
HERETO MAY BE REQUIRED OR PERMITTED TO GIVE TO THE OTHER SHALL BE IN WRITING,
AND MAY BE DELIVERED PERSONALLY OR BY MAIL, POSTAGE PREPAID, OR OVERNIGHT
COURIER, ADDRESSED AS FOLLOWS: IF TO THE COMPANY, AT ITS OFFICE AT 3100 OCEAN
PARK BOULEVARD, SANTA MONICA, CALIFORNIA 90405, ATTN: GENERAL COUNSEL, OR AT
SUCH OTHER ADDRESS AS THE COMPANY BY NOTICE TO THE HOLDER MAY DESIGNATE IN
WRITING FROM TIME TO TIME; AND IF TO THE HOLDER, AT THE ADDRESS SHOWN BELOW HER
SIGNATURE ON THIS STOCK OPTION AGREEMENT, OR AT SUCH OTHER ADDRESS AS THE HOLDER
BY NOTICE TO THE COMPANY MAY DESIGNATE IN WRITING FROM TIME TO TIME.  NOTICES
SHALL BE EFFECTIVE UPON RECEIPT.


17.                                 INTERPRETATION.  A DETERMINATION OF THE
COMMITTEE AS TO ANY QUESTIONS WHICH MAY ARISE WITH RESPECT TO THE INTERPRETATION
OF THE PROVISIONS OF THIS OPTION AND OF THE PLAN SHALL BE FINAL AND BINDING. 
THE COMMITTEE MAY AUTHORIZE AND ESTABLISH SUCH RULES, REGULATIONS AND REVISIONS
THEREOF AS IT MAY DEEM ADVISABLE.

[Remainder of page intentionally blank.]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement as of
the date first set forth above.

ACTIVISION, INC.

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

 

Date:

 

 

 

 

 

Attest:

 

 

 

ACCEPTED:

 

 

 

Option Holder

 

 

 

 

 

Address

 

 

 

 

 

City

State

ZipCode

 

 

 

 

 

Social Security Number

 

 

5


--------------------------------------------------------------------------------